            Case 1:21-cv-06659-LGS Document 7 Filed 08/23/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------- X
                                                              :
YVONNE RICHARDS et al., on behalf of                          :
themselves and all others similarly situated,                 :
                                             Plaintiffs,      :   21 Civ. 6659 (LGS)
                                                              :
                           -against-                          :       ORDER
                                                              :
MRS BPO, LLC et al.,                                          :
                                             Defendants. :
------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, this action was removed from state court on the basis of federal question

jurisdiction (Dkt. No. 1).

        WHEREAS, Defendant National Collegiate Student Loan Trust 2006-4 (“NCSLT”) has

filed a pre-motion letter regarding a proposed motion to dismiss (Dkt. No. 4). Plaintiffs oppose

(Dkt. No. 6).

        WHEREAS, named Defendants Transworld Systems, Inc., MRS BPO, LLC and EGS

Financial Systems, Inc. (collectively, the “Remaining Defendants”) have not entered an

appearance, and no proof of service has been filed for them.

        WHEREAS, the arguments NCSLT makes in support of its proposed motion to dismiss

may overlap with those of the Remaining Defendants. It is hereby

        ORDERED that by September 17, 2021, Plaintiffs shall effect service upon the

Remaining Defendants and file proof of service. In order to preserve the resources of the Court

and the parties, any briefing schedule on NCSLT’s proposed motion to dismiss will issue

following service and any appearance by the Remaining Defendants. If NCSLT’s claims for

dismissal overlap with those of the other Defendants, the Court may direct consolidated briefing.

Dated: August 23, 2021
       New York, New York
